Opinion filed August 3, 2006
















 








 




Opinion filed August 3, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00017-CR 
                                                    __________
 
                                JOHNNY
CLIFTON WADE, Appellant
                                                             V.
                                        STATE
OF TEXAS, Appellee
 

 
                                          On
Appeal from the 90th District Court
                                                       Stephens
County, Texas
                                                   Trial
Court Cause No. 29,258 
 

 
                                                                   O
P I N I O N
Johnny
Clifton Wade has filed in this court a motion to dismiss his appeal.  Appellant states that he no longer desires to
prosecute this appeal.  The motion is
signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
August 3, 2006                                                                                                 PER CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.